FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) is entered into effective as of November 30, 2006, among ENSERCO
ENERGY INC., a South Dakota corporation (the “Borrower”), FORTIS CAPITAL CORP.
(“Fortis”), a Connecticut corporation, as a Bank, an Issuing Bank and as
Administrative Agent, Documentation Agent and Collateral Agent for the Banks (in
such capacity, the “Agent”), BNP PARIBAS ("BNP Paribas”), a bank organized under
the laws of France, as an Issuing Bank and a Bank, U.S. BANK NATIONAL
ASSOCIATION (“U.S. Bank”), a national banking association, as a Bank, SOCIETE
GENERALE, a bank organized under the laws of France, as a Bank (“SocGen”), and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, successor by merger to
UFJ BANK LIMITED, NEW YORK BRANCH (“BTMU”), a bank organized under the laws of
Japan, acting through its New York Branch, as a Bank, and each other financial
institution which may become a party hereto (collectively, the “Banks”).

WHEREAS, the Borrower, Agent and the Banks entered into that certain Second
Amended and Restated Credit Agreement, dated to be effective as of June 1, 2006,
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented, or otherwise modified, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Banks make certain amendments to
the Credit Agreement and the Banks are willing to do so subject to the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1.            Defined Terms. All capitalized terms used but not otherwise
defined in this Amendment shall have the meaning ascribed to them in the Credit
Agreement. Unless otherwise specified, all section references herein refer to
sections of the Credit Agreement.

2.            Amendments to Credit Agreement. The Credit Agreement is hereby
amended commencing on the Effective Date (as hereinafter defined) as follows:

(a)          Definitions. The definition of “Issuing Banks” is amended to read
as follows:

“‘Issuing Banks’ means Fortis, BNP Paribas and any of their Affiliates, and any
other Bank which with Agent’s consent Issues Letters of Credit hereunder, in
such Bank’s or Affiliate’s capacity as an issuer of one or more Letters of
Credit hereunder, together with any replacement letter of credit issuer arising
under Section 2.14.”

 

 

 

 

 



(b)          Letters of Credit. Section 3.01 of the Credit Agreement, the Letter
of Credit Lines, is amended by adding the following Subsection (d) at the end of
Subsection (c):

“(d)        Any Letter of Credit requested by the Borrower to be Issued
hereunder may be Issued by any Issuing Bank or any Affiliate of such Issuing
Bank, and if a Letter of Credit is Issued by an Affiliate of the Issuing Bank,
such Letter of Credit shall be treated, for all purposes of this Agreement and
the Loan Documents, as if it were issued by the Issuing Bank.”

3.            Effectiveness of Amendment. This Amendment shall be effective on
the date (the “Effective Date”) Agent receives an executed copy of this
Amendment.

 

4.

Ratifications, Representations and Warranties.

(a)          The terms and provisions set forth in this Amendment shall modify
and supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly modified and superseded by this Amendment,
the terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect. Borrower and the Banks agree that the
Credit Agreement, as amended hereby, shall continue to be legal, valid, binding
and enforceable in accordance with its terms.

(b)          To induce the Banks to enter into this Amendment, the Borrower
ratifies and confirms each representation and warranty set forth in the Credit
Agreement as if such representations and warranties were made on the even date
herewith, and further represents and warrants (i) that there has occurred since
the date of the last financial statements delivered to the Banks no event or
circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect, (ii) that no Event of Default exists on the date
hereof, and (iii) that the Borrower is fully authorized to enter into this
Amendment. THE BORROWER ACKNOWLEDGES THAT THE CREDIT AGREEMENT PROVIDES FOR A
CREDIT FACILITY THAT IS COMPLETELY DISCRETIONARY ON THE PART OF THE BANKS AND
THAT THE BANKS HAVE ABSOLUTELY NO DUTY OR OBLIGATION TO ADVANCE ANY REVOLVING
LOAN OR TO ISSUE ANY LETTER OF CREDIT. THE BORROWER REPRESENTS AND WARRANTS TO
THE BANKS THAT THE BORROWER IS AWARE OF THE RISKS ASSOCIATED WITH CONDUCTING
BUSINESS UTILIZING AN UNCOMMITTED FACILITY.

5.            Benefits. This Amendment shall be binding upon and inure to the
benefit of the Banks and the Borrower, and its respective successors and
assigns; provided, however, that Borrower may not, without the prior written
consent of the Banks, assign any rights, powers, duties or obligations under
this Amendment, the Credit Agreement or any of the other Loan Documents.

 

 

 

2

 

 



6.            Governing Law. THIS AMEDMENT IS GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK WITHOUT REGARD TO THE CHOICE OF LAW RULES OF THAT STATE.

7.            Invalid Provisions. If any provision of this Amendment is held to
be illegal, invalid or unenforceable under present or future laws, such
provision shall be fully severable and the remaining provisions of this
Amendment shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance.

8.            Entire Agreement. THIS CREDIT AGREEMENT, AS AMENDED BY THIS
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

9.            Reference to Credit Agreement. The Credit Agreement and the other
Loan Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in the Credit Agreement to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.

10.          Counterparts. This Amendment may be separately executed in any
number of counterparts, each of which shall be an original, but all of which,
taken together, shall be deemed to constitute one and the same agreement.

 

[remainder of page intentionally left blank]

 

 

 

3

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

ENSERCO ENERGY INC.,

a South Dakota corporation

 

 

By: /s/ Garner M. Anderson

Name: Garner M. Anderson

 

Title:

Vice President, Treasurer and
  Chief Risk Officer

 

625 Ninth Street

Rapid City, South Dakota 57701

Attention: Garner Anderson

Telephone: (605) 721-2311

Facsimile: (605) 721-2550

 

FORTIS CAPITAL CORP.,

as Agent

 

 

By: /s/ Irene C. Rummel

Name: Irene C. Rummel

 

Title:

Senior Vice President

 

By: /s/ Leonard Russo

Name: Leonard Russo

 

Title:

Managing Director

 

15455 North Dallas Parkway

Suite 1400

Addison, TX 75001

Attention: Irene C. Rummel

Telephone: (214) 953-9313

Facsimile: (214) 969-9332

 

 

 

4

 

 



FORTIS CAPITAL CORP.,

as a Bank and an Issuing Bank

 

 

By: /s/ Irene C. Rummel

 

Name: Irene C. Rummel

 

Title:

Senior Vice President

 

By: /s/ Leonard Russo

 

Name: Leonard Russo

 

Title:

Managing Director

 

15455 North Dallas Parkway

Addison, TX 75001

Attention: Irene C. Rummel

Telephone: (214) 953-9313

Facsimile: (214) 969-9332

 

BNP PARIBAS,

as an Issuing Bank and a Bank

 

 

By: /s/ Keith Cox

 

Name: Keith Cox

 

Title:

Managing Director

 

By: /s/ Christine Dirringer

Name: Christine Dirringer

 

Title:

Director

 

787 Seventh Avenue

New York, NY 10019

Attention: Keith Cox

Phone: (212) 841-2575

Fax: (212) 841-2536

 

 

 

5

 

 



U.S. BANK NATIONAL ASSOCIATION,

as a Bank

 

 

By: /s/ Monte E. Deckerd

 

Name: Monte E. Deckerd

 

Title:

Vice President

 

918 17th Street

DNCOBB3E

Denver, CO 80202

 

Attn:

Monte Deckerd

Phone: (303) 585-4212

Fax: (303) 585-4362

SOCIETE GENERALE,

as a Bank

 

 

By: /s/ Emmanuel Chesneau

 

Name: Emmanuel Chesneau

 

Title:

Managing Director

 

1221 Avenue of the Americas

New York, NY 10020

Attn: Barbara Paulsen

Phone: (212) 278-6496

Fax: (212) 278-7953

 

 

 

6

 

 



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as a Bank

 

 

By: /s/ Chan K. Park

 

Name: Chan K. Park

 

Title:

SVP & Manager

 

1251 Avenue of the Americas

New York, NY 10020-1104

Attention: Commodities & Structured Trade
                   Finance Group – Chan Park

Phone: (212) 782-5512

Fax: (212) 782-5871

 

 

 

 

7

 

 

 

 